Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Status of Claims
Claims 1-8 are pending.  Claims 1-4 are presented for this examination.  Claims 5-8 are withdrawn.  Claim 1 is amended.
Status of Previous Rejections
All art rejections are maintained from previous office action of 05/18/2022.
One new grounds of rejections are made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/23/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fortunati (WO0250314A2)
As for claims 1-4, Fortunati discloses a grain oriented steel sheet starting from alloys comprising 2.8-3.5% Si, 30-300 ppm S, 30-100 ppm N and different amounts of micro-alloying elements according to Table 1.  (Table 1 of Page 11)   
Table 3 below demonstrates ranges of various micro-alloying elements through Steels 1-9 of Table 1 presented in Fortunati.  Fortunati expressly discloses the group consisting of Al, V, B, Nb, Ti, Mn, Mo, Cr, Ni, Co, Zu, Zr, Ta, W usefully participate to formation of the inhibition.  It should be noted Steel Nos 4 and 9 has Cu, Mo and B as required alloying elements in the steel sheet.    
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 3
Element
Applicant
(weight %)
Fortunati et al.
(weight %)
Overlap
(weight %)
Si
2-4.5
2.8-3.5
2.8-3.5
C
<=0.005
<=0.005
<=0.005
Mn
0.001-0.08
0-0.2
0.001-0.08
P
0.001-0.1
0-0.01
0.001-0.01
           Cu
0.001-0.1
0-0.3
0.001-0.1
S
0.0005-0.05
0.003-0.03
0.003-0.03
             Se
0.0005-0.05
0-0.008
0.0005-0.008
B
0.0005-0.01
0-0.0015
0.0005-0.0015
Mo
0.02-0.2
0-0.03
0.02-0.03
S+Se
0.005-0.05
0.003-0.038
0.005-0.038
B (Claim 2)
0.0011-0.01
0-0.0015
0.0011-0.0015
Al (Claim 3)
0.0001-0.01
0-0.035
0.0001-0.01
N (Claim 3)
0.0005-0.005
0.003-0.01
0.003-0.005
Cr (Claim 4)
0.001-0.1
0-0.1
0.001-0.1
Sn (Claim 4)
0.005-0.2
0-0.1
0.005-0.1
Sb (Claim 4)
0.005-0.2
0-0.04
0.005-0.04



Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayakawa (JP2017101311A from IDS).
As for claims 1-4, Hayakawa discloses a grain oriented steel sheet having overlapping compositions as illustrated in Table 1 below.  (English translation Pages 3-5) 	
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Element
Applicant
(weight %)
Hayakawa et al.
(weight %)
Overlap
(weight %)
Si
2-4.5
2-8
2-4.5
C
<=0.005
0.002-0.08
0.002-0.005
Mn
0.001-0.08
0.02-1
0.02-0.08
P
0.001-0.1
0.01-0.2
0.01-0.1
           Cu
0.001-0.1
0.005-1.5
0.005-0.1
S
0.0005-0.05
0.005-0.01
0.005-0.01
             Se
0.0005-0.05
0.005-0.01
0.005-0.01
B
0.0005-0.01
0.0002-0.0025
0.0005-0.0025
Mo
0.02-0.2
0.005-0.5
0.05-0.2
S+Se
0.005-0.05
0.005-0.01
0.005-0.01
B (Claim 2)
0.0011-0.01
0.0002-0.0025
0.0011-0.0025
Al (Claim 3)
0.0001-0.01
<=0.01
0.0001-0.01
N (Claim 3)
0.0005-0.005
<=0.006
0.0005-0.005
Cr (Claim 4)
0.001-0.1
0.005-0.1
0.005-0.1
Sn (Claim 4)
0.005-0.2
0.01-0.2
0.01-0.2
Sb (Claim 4)
0.005-0.2
0.01-0.2
0.01-0.2


Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Senda(EP2902508B1).
As for claims 1-4, Senda discloses a grain oriented steel sheet having overlapping compositions as illustrated in Table 2 below.  (paragraphs [0013]-[0022]) 	Specifically, all Inventive Examples of Table 2-2 has S+Se=0.02% which is within claimed S+Se range.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 2
Element
Applicant
(weight %)
Senda et al.
(weight %)
Overlap
(weight %)
Si
2-4.5
1-5
2-4.5
C
<=0.005
0.001-0.1
0.001-0.005
Mn
0.001-0.08
0.01-1
0.01-0.08
P
0.001-0.1
0.005-0.2
0.005-0.1
           Cu
0.001-0.1
0.01-0.5
0.01-0.1
S
0.0005-0.05
0.005-0.04
0.005-0.04
             Se
0.0005-0.05
0.005-0.04
0.005-0.04
B
0.0005-0.01
0.001-0.01
0.001-0.01
Mo
0.05-0.2
0.01-1
0.05-0.2
S+Se
0.005-0.05
0.005-0.04
0.005-0.04
B (Claim 2)
0.0011-0.01
0.001-0.01
0.0011-0.01
Al (Claim 3)
0.0001-0.01
0.003-0.05
0.003-0.01
N (Claim 3)
0.0005-0.005
0.001-0.02
0.001-0.02
Cr (Claim 4)
0.001-0.1
0.01-1
0.01-0.1
Sn (Claim 4)
0.005-0.2
0.01-1
0.01-0.2
Sb (Claim 4)
0.005-0.2
0.01-0.3
0.01-0.2


Response to Argument
	Applicant’s argument filed on 07/29/2022 is considered but is not persuasive for the following reasons:
	In response to applicant’s argument that present application teaches a grain oriented electrical steel sheet that allows precipitates comprising Cu, B and Mo which are in place of conventional precipitates such as MnS and AlN as inhibitors, argument does not commensurate in scope of claim 1 which neither requires precipitates comprising Cu, B and Mo nor excludes conventional precipitates such as MnS and AlN as inhibitors.
In response to applicant’s argument that magnetic properties of a grain oriented electric steel sheet as set forth in claim 1 are increased by adding Cu, B and Mo,  argument does not commensurate in scope of claim 1 which does not require magnetic properties at all.  Second, “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”.  In the instant case, closest prior art are Hayakawa and Senda’s broad ranges disclosures of Cu, B and Mo, not applicant’s Tables 2-3.  Hayakawa expressly discloses Cu is 0.005%-1.5, B 0.0002-0.0025, Mo 0.005-0.5% as broad ranges to improve the magnetic properties.  Seda expressly discloses Cu 0.01-0.5%, Mo 0.01-1 and B 0.001-0.01% as broad ranges to improve magnetic properties. Hence, one of skill in the art would have been motivated to include Cu, B and Mo as essential element given lower limits of Cu, B and Mo of prior art are all greater than zero to improve magnetic properties.
In response to argument that Hayakawa/Senda do not disclose reducing MnS and but in fact requires MnS as an essential inhibitor, argument does not commensurate in scope of claim 1 which does not exclude MnS as an essential inhibitor.
In response to argument that Hayakawa/Senda discloses Cu, B, and Mo as additive elements with Cr, Ti, Nb, V,Bi, Te, and Ta, but does not disclose that Cu, B, and Mo are essential elements, argument is not persuasive because Hayakawa expressly discloses Cu is 0.005%-1.5, B 0.0002-0.0025, Mo 0.005-0.5% as broad ranges to improve the magnetic properties. Seda expressly discloses Cu 0.01-0.5%, Mo 0.01-1 and B 0.001-0.01% to improve magnetic properties. Given lower limits of Cu, B and Mo of prior art are all greater than zero, Hayakawa/Senda suggest Cu, B, and Mo are essential elements.
In response to argument that Hayakawa/Senda do not disclose any examples that include Cu, B, and Mo at the same time as shown by Table 2 of Hayakawa and Table 2-2 of Senda which no example includes Cu, B, and Mo at the same time, argument is not persuasive because according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. Also According to MPEP 2123 I  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)  In the instant case, the fact Hayakawa expressly discloses Cu is 0.005%-1.5, B 0.0002-0.0025, Mo 0.005-0.5% and Seda expressly discloses Cu 0.01-0.5%, Mo 0.01-1 and B 0.001-0.01% as broad ranges to improve the magnetic properties would have motivated one skill in the art to include Cu, B and Mo at the same time to improve the magnetic properties.
Lastly, newly introduced Fortunati reference discloses Cu, Mo and B in Steel Nos 4 and 9 in Table 1 (Page 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733